DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The previously filed 35 U.S.C. 112 rejection and claim objection against claim 7 has been withdrawn in view of amendments to the claim.
Applicant’s arguments with respect to claims 7-8 have been considered but are moot because the new ground of rejection does not rely on the Magnuson reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new ground of rejection is necessitated by the amendments made to claim 7.
Claim Objections
Claim 7 is objected to because of the following informalities:  lines 8-10 of the claim state "the lumen being… in fluid communication with an arterial pressure monitoring device in fluid communication with the lumen of the outer sheath" (emphasis added).  These lines state that the arterial pressure monitoring device is in fluid communication with the lumen of the outer sheath twice. It is recommended that the claim be amended to recite “the lumen being in fluid communication with a target location and in fluid communication with an arterial pressure monitoring device adapted to monitor blood pressure at the target location” instead. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (PGPub US 2016/0317288 A1) in view of Purcell et al. (PGPub US 2016/0310255 A1).
Regarding claim 7, Rogers et al. discloses a method of inhibiting embolic material from entering cerebral vasculature, the method comprising: positioning a protection device (110 and 124 in Fig. 16A) through a right subclavian artery and into an ascending aorta (PP [0045]: "Disclosed herein are devices and methods that allow arterial access, such as… subclavian access via the subclavian artery to the native aortic valve"); the protection device (110 and 124) comprising: a proximal handle (proximal end of 110, the handle’s structure is not described therefore the proximal end of 110 can be considered to be a handle since the user can grab it) including a port (112), an outer sheath (unmarked distal sheath end of 110) coupled to the handle (proximal end of 110), the outer sheath (unmarked distal sheath end of 110) having a lumen, the lumen being in fluid communication with a target location (PP [0049]: "the access sheath 110 can be connected via a Y-arm 112 to an aspiration source, so that embolic debris may be captured which may otherwise enter the remaining head and neck vessels"), a self-expanding filter assembly (124) disposed within the outer sheath (unmarked distal sheath end of 110) wherein when expanded the filter (124) has a distally facing opening (unmarked opening in Fig. 16A); at least one of proximally retracing the outer sheath and distally advancing the self-expanding filter assembly (PP [0077]: "In FIG. 16A, the filter 124 is sized and shaped to be deployed in the ascending aorta", 124 is advanced to be deployed) to deploy the self-expanding filter assembly (124) from the outer sheath in the ascending aorta such that the distally facing opening (unmarked opening in 124) defines a distalmost portion of the protection device (110 and 124).
	However, Rogers et al. fails to explicitly disclose positioning a guidewire through a right subclavian artery and into an ascending aorta, tracking a distal portion of a protection device over the guidewire; wherein the lumen is in fluid communication with an arterial pressure monitoring device in fluid communication with the lumen of the outer sheath adapted to monitor blood pressure at the target location; and measuring blood pressure at the port.
	In the same field of vascular protection (abstract), Purcell et al. teaches a protection device (200 in Fig. 2 or 400 in Fig. 4B) comprising an outer sheath (210 in Fig. 2 or 402 in Fig. 4B) and a filter element (406 in Fig. 4B), wherein a guidewire (418) is positioned within the vasculature and a distal portion of the protection device (200 in Fig. 2 or 400 in Fig. 4B) is tracked over the guidewire (PP [0008]: “positioning a guidewire in a left subclavian artery upstream of a left vertebral artery and tracking a distal portion of a protection device over the guidewire”).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Roger et al. reference to incorporate the teachings of Purcell et al. and include positioning a guidewire through a right subclavian artery and into an ascending aorta and tracking a distal portion of a protection device over the guidewire. One of ordinary skill in the art would have been motivated to perform this modification because tracking filters over guidewires is known in the art, and it would have been a simple substitution of insertion/placement methods that would have yielded predictable results.
	Purcell et al. further teaches a handle (202 in Fig. 2) comprising a port (212) in fluid communication with a lumen of the outer sheath (210 or 402 in Fig. 4B) and an arterial pressure monitoring device in fluid communication with the lumen of the outer sheath adapted to monitor blood pressure at a target location (PP [0056]: "The port 212 can also or alternatively be used to monitor blood pressure at the target location, for example by connecting an arterial pressure monitoring device in fluid communication with a lumen 221 (FIG. 2A) of the outer sheath 210"), and a method including measuring blood pressure at the port (212, see PP [0056]).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Roger et al. reference to incorporate the teachings of Purcell et al. and include wherein the lumen is in fluid communication with an arterial pressure monitoring device in fluid communication with the lumen of the outer sheath adapted to monitor blood pressure at the target location; and a method including measuring blood pressure at the port. One of ordinary skill in the art would have been motivated to perform this modification in order to allow for the monitoring of blood pressure while the protection device is at the target location (PP [0056]) and because this modification is a simple substitution of handles that would have yielded predictable results.
Regarding claim 8, Rogers et al. fails to explicitly disclose wherein the self-expanding filter assembly comprises a frame, a filter element, and a support element.
	In the same field of vascular protection (abstract), Purcell et al. teaches a protection device (400 in Fig. 4B) comprising an outer sheath (402 in Fig. 4B) and a self-expanding filter element (406 in Fig. 4B) disposed within the outer sheath (402) at the distal portion (400) of the protection device (400). Purcell et al. further teaches wherein the self-expanding filter assembly (406, PP [0072]: “FIG. 4A illustrates an example distal portion 400 of a protection device (e.g., the protection device 200)... FIG. 4B illustrates the example distal portion 400 of FIG. 4A in an expanded or deployed state”) comprises a frame (408), a filter element (410), and a support element (unmarked wires in Fig. 4B, 409a-b in Fig. 4D).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Rogers et al. disclosure to incorporate the teachings of Purcell et al. and include wherein the self-expanding filter assembly comprises a frame, a filter element, and a support element. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of self-expanding filter assemblies that would have yielded predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771